Citation Nr: 0804862	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  02-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for residuals of a 
gunshot wound (GSW), right thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

During the appeal process, service connection for post-
traumatic stress disorder (PTSD) was granted.  That issue is 
no longer on appeal.  

The issue of entitlement to service connection for HTN, as 
secondary to service-connected diabetes mellitus, was raised 
by the veteran's representative in a January 2008 statement.  
During the appeal process, the issue of service connection 
for HTN has only been adjudicated on a direct basis.  The 
Board finds that the issue of service connection for HTN as 
secondary to diabetes mellitus is inextricably intertwined 
with the issue of entitlement to service connection for HTN 
on a direct basis.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (claims with common parameters should be adjudicated 
simultaneously to avoid piecemeal consideration of them).  
Therefore the claim for service connection for HTN, to 
include as secondary to service-connected diabetes mellitus, 
must be adjudicated before the claim for service connection 
for HTN will be considered further.  

The issue of entitlement to service connection for HTN as 
secondary to service-connected diabetes mellitus is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.  


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not shown in 
service or during the first year after service and there is 
no competent medical evidence or opinion establishing a nexus 
between the veteran's hypertension and his military service.

2.  Tinnitus was not shown in service or for many years 
thereafter and there is no competent medical evidence or 
opinion establishing a nexus between the veteran's tinnitus 
and his military service.  

3.  Residuals of a GSW to the right thigh were not shown in 
service or for many years thereafter and there is no 
competent medical evidence or opinion establishing a nexus 
between the veteran's current right thigh residuals and his 
military service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.3.09 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Residuals of a GSW to the right thigh were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in August 2001, June 2004, 
January 2005, and August 2005 specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, appropriate VA specialist 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the August 2007 
supplemental statement of the case (SSOC) and in a letter 
dated in September 2007. Finally, as no disorder is being 
service connected further discussion of rating criteria or 
effective dates is moot.
Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Bilateral Hearing Loss and Tinnitus

The veteran claims that current bilateral hearing loss and 
tinnitus resulted from inservice exposure to acoustic trauma.  

The service treatment records are devoid of evidence of, 
complaints of, treatment for, clinical finding or, or 
diagnosis of chronic hearing loss or tinnitus.  The veteran 
specifically noted no hearing problems at time of service 
discharge examination in February 1970.  No pertinent 
complaints or treatment are reported during service.

Post service VA treatment records dated from 2000 through the 
present day are of record.  These documents reflect treatment 
in 2001 for chronic right ear problems, to include ringing in 
the ear and otitis media.  The veteran noted that the only 
acoustic trauma he had experienced was during military 
service.  On a July 2001 report, it was noted that he had 
experienced right ear pain for approximately one year.  
Bilateral sensorineural hearing loss was noted, and the 
veteran under right exploratory tympanotomy in October 2001.  

To determine the etiology of the veteran's hearing loss and 
tinnitus, VA requested (in a 2003 remand) that additional 
audiometric examination be conducted.  The requested 
audiometric evaluation was conducted in May 2007.  At that 
time, the veteran reported decreased hearing since 1968.  He 
had worn hearing aids for approximately 12 years.  He 
reported inservice acoustic trauma.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
60
65
75
LEFT
35
45
15
20
23

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 88 in the left ear.  
Bilateral hearing loss was noted.  

The veteran said that he had experienced the gradual onset of 
tinnitus in the 1970s.  This was bilateral but worse in the 
right ear and occurred about 85 to 90 percent of the time.  

In July 2007 addendum to the May 2007 audiological report, 
the audiologist noted that the claims file was reviewed.  The 
examiner noted that the service treatment records did not 
reflect chronic ear problems or hearing loss, and chronic ear 
problems and hearing loss were initially noted in 2001.  The 
examiner placed the onset of the veteran's hearing loss at 
over 30 years after separation from service.  The mixed 
nature of the hearing loss suggested an etiology other than 
noise exposure which generally resulted in sensorineural 
hearing loss except in cases of extreme acoustic trauma.  The 
examiner noted that there were no reports of acoustic trauma 
indicated in the service treatment records and that the 
pattern of hearing loss was not consistent with noise 
exposure.  For example, hearing was normal in the left ear at 
2000-4000 Hz, the region most likely to sustain damage to 
hearing associated with noise exposure.  He added that the 
mixed hearing loss in the right ear was not consistent with 
typical noise exposure.  Based on the pattern of the hearing 
loss at each ear and no documentation of any ear or hearing 
related complaints at the time of discharge from service, it 
was opined that it was less likely than not that the 
veteran's current hearing loss and tinnitus were related to 
military noise exposure.  

After reviewing the entire record, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's bilateral hearing loss and tinnitus are due to 
service.  As indicated above, the service treatment records 
do not reference hearing impairment or tinnitus or acoustic 
trauma.  The post service medical evidence first reveals such 
in 2001, many years after service.  While the veteran's 
service records and statements indicate exposure to noise in 
service, the VA audiologist pointed out that his mixed ear 
hearing loss was not the pattern of hearing impairment 
usually associated with acoustic trauma.  Thus, it was his 
opinion that it was less likely than not that the veteran's 
hearing loss and tinnitus were of service origin.  The Board 
also noted that his opinion is corroborated by the fact that 
there was no clinical report of hearing loss or tinnitus 
until over 30 years after service.  There is no competent 
contradictory opinion of record, nor does the evidence 
otherwise support the veterans contentions.  

The veteran's contentions as to etiology of hearing loss and 
tinnitus have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As to this issue, the evidence is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2006).  The preponderance is against this claim, and 
it must be denied.  



Residuals of GSW, Right Thigh

As to the veteran's contention that he was accidentally shot 
in the right thigh by a fellow serviceman during service, the 
Board notes that the service treatment records are devoid of 
evidence of, complaints of, treatment for, clinical finding 
or, or diagnosis of any right thigh condition.  A 
birthmark/scar is noted on the physical examination at both 
entry and separation.  He did not report any GSW history on 
examination at separation.  Post service VA treatment records 
from 2000 to the present day are of record and they reflect a 
report of a medical history to include a GSW to the right 
thigh.  As early as 2000, the veteran reported that this 
injury occurred during his time in Vietnam.  

When examined by VA in May 2007, the examiner reviewed the 
claims file and noted that inservice treatment records were 
negative for any report of a GSW.  Physical examination 
showed a scar anteromedially at the intersection of the 
proximal third middle of the right thing, somewhat 
hyperpigmented and flat.  The scar measured 2.5 x 1.5 cm.  It 
was not indurated or tender to the touch, although the 
veteran reported that it had decreased touch sensation over 
the area when palpated.  There was no muscular atrophy of the 
thigh.  Range of motion of the right lower extremity showed 
hip flexion actively and passively to 83 degrees of flexion 
and 163 degrees of extension.  Knee flexion actively and 
passively was to 90 degrees and extension was to 160 degrees.  
The medical opinion and rationale was of a right thigh scar 
consistent with but not diagnostic of such injury in the 
active duty medical files.  As noted, a defect on the right 
thigh was noted at entrance and separation.

After review of the entire record, the Board is also of the 
opinion that service connection is not warranted for 
residuals of a GSW to the right thigh.  Clearly, the veteran 
has residuals of some scarring as indicated at the recent VA 
exam.  However, there is nothing in the record to suggest 
that this injury occurred during service.  Moreover, review 
of the veteran's service personnel records do not reflect 
that he was awarded the Purpose Heart Medal or any other 
evidence that might support his allegation that he was shot 
during service.  There is nothing in the record to suggest 
that any service treatment records are missing.  They include 
a February 1970 discharge examination report which is 
negative for report of such an injury.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the evidence does not otherwise show any injury to 
the right thigh.

As to this issue, the evidence is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2006).  The preponderance is against this claim, and 
it must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for residuals of GSW, right 
thigh, is denied.  


REMAND

As to the issue of service connection for HTN, additional 
development is required.  As already noted, it is now alleged 
that HTN is secondary to service-connected diabetes mellitus.  
The veteran asserts that he was diagnosed as having HTN and 
diabetes at the same time.  The Board's review of the record 
reflects diagnoses of HTN and diabetes in post service 
records dated as early as 2000.  Service connection for 
diabetes as a result of exposure to herbicides was 
established upon rating decision in February 2002.  

Review of the record reflects that an opinion as to etiology 
of the veteran's HTN on a direct basis was provided by a VA 
physician in 2007.  Although it was noted that the veteran 
had been service-connected for diabetes, the examiner did not 
specifically address whether the veteran's HTN resulted from 
or was aggravated by this condition.  As secondary service 
connection has now been raised, additional opinion as to 
etiology is necessary.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:  

1.  RO/AMC should return the May 2007 
examination report to the examiner who 
saw him at the VA Medical Center in 
Augusta, South Carolina, and request that 
he augment his opinion to provide the 
following information:

*  The examiner is requested to provide 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
HTN was caused or aggravated (permanently 
worsened beyond the normal progress of 
the disease) by diabetes mellitus.  If 
the examiner finds that HTN is aggravated 
by diabetes, he should quantify the 
degree of aggravation.  The rationale for 
any opinion expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the request.  

*  If that examiner is unavailable, 
please obtain the opinion of another 
appropriate physician.  

If further examination of the veteran is 
required, make arrangements for the 
veteran to be afforded appropriate 
examination to obtain the necessary 
opinion(s).  All indicated tests and 
studies should be performed, and the 
claims folder and a copy of this remand 
must be sent to the examiner for review.  

The examiner should be asked to answer 
the following questions:

*  Is it at least as likely as not that 
the veteran's currently diagnosed HTN is 
in any way the result of his service-
connected diabetes?  

*  In the alternative, is it as likely as 
not that the service-connected diabetes  
has, in any way, aggravated the currently 
diagnosed HTN?

If the answer to this question is in the 
positive, the examiner is further 
requested to determine the degree of 
aggravation caused by the service-
connected diabetes in terms of percentage 
of aggravation, to as precise a degree as 
possible, and to identify any and all 
bases for his or her opinions.  

The examiner is requested to make 
reference to the doctor's opinion, and to 
identify any and all bases for his or her 
opinion.  If the examiner cannot offer he 
requested opinions, it is requested that 
the examiner so state.  

2.  After completion of the above, and 
additional development deemed necessary, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and provided an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the mater or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims. 38 C.F.R. § 3.655 (2007).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991). The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


